DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/14/2021 did not include any claim amendments.  For the reasons discussed below claims 3-5, 7-14 and 16-27 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 was filed after the notice of allowance mailed 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    



B) Please AMEND claim 7 as follows:
------------ DELETE the phrase: “, 1,2-cyclohexanediamine, 1,6-diaminohexane, or 1,3-pentanediamine” ---------- 
FROM lines 9-10 of claim 7 


C) Please AMEND Claim 18 as follows:
AMEND lines 10-11 of claim 18 to read as follows:  
--------- “with the proviso that the at least one amine is not pentylamine;” --------- 


D) Please AMEND claim 18 as follows:
----------- REPLACE “15 wt.%” in line 14 -----------
----------- WITH “10 wt.%” -----------


	E) Please further AMEND claim 18 as follows”
-------- at the end of the claim please add the phrase --------
----- “, wherein the aqueous metal working fluid comprises 40 to 89.9 wt.% water.” -----



	Spoke with Mary Cameron on 12/4/2020 and 2/1/2021 and she agreed to the amendments discussed above.  



Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  it is the position of the examiner that applicants’ arguments are persuasive in overcoming the rejections in regards to the process claims.  The motivation to combine the references is improper and is derived from applicants’ disclosure.  
	Regarding the composition claims it is the position of the examiner that applicants demonstrated unexpected results across the full scope of the claims.  It is evident from the examples from the instant specification that the very narrow range of amine compounds perform much better in terms of inhibiting Mycobacterium than compositions comprising similar amines.  This is unexpected as many of the amines in the comparative compositions are very similar in structure to the amines in the inventive compositions yet have inferior results.  
This analysis includes the two references cited in the IDS mailed 1/14/2021 wherein the amines include ethylene diamine (GB ‘531) and the primary amines having an alkyl or alkenyl group having from 2 to 16 carbon atoms (JP ‘594).  In both cases amines that represent .    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771